DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 11/5/2019 and 2/26/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
3.	The drawings were received on 10/25/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 12-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends from claim 1, wherein first fluid and . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

6.	Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends from claim 1, wherein first fluid and the second fluid flow in a counter current direction.  However, in claim 20, if the first flow path and the second flow path are each in fluid communication with a first inlet port disposed adjacent a first side of the cold plate assembly and a first outlet port disposed adjacent a second side of the cold plate assembly arranged opposite the first side; it cannot have a counter-flow flow configuration. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 4-5, 8, 10, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20190379014 A1) in view of Yoon (US 20110262794 A1).
Regarding claim 1, Jeon discloses a battery cooling device (cold plate assembly) comprising a first exterior portion (124,141) disposed adjacent the battery (112); a separator portion (1127, 142) disposed adjacent the first exterior portion; a first flow path formed between the first exterior portion and the separator portion, the first flow path (120) configured to receive a first fluid flow (refrigerant) therein; a second exterior portion (130) disposed adjacent the separator portion opposite the first exterior portion; and a second flow path (132) formed between the separator portion and the second 

Regarding claim 4, Jeon teaches that the first flow path is divided into a plurality of first flow channels and the second flow path is divided into a plurality of second flow channels [fig.1]
Regarding claim 5, Jeon teaches that a plurality of first wall structures extend between the first exterior portion and the separator portion with each of the first wall structures partially defining one of the first flow channels, and wherein a plurality of second wall structures extend between the separator portion and the second exterior portion with each of the second wall structures partially defining one of the second flow channels [Fig. 1].

Regarding claim 8, Yoon teaches that the first fluid flow and the second fluid flow are formed by a same fluid [Fig. 2-3, paragraph 0063-0076]. 

Regarding claim 15, Yoon teaches that the first flow path includes the first fluid flow flowing in each of two opposing directions and the second flow path includes the second fluid flow flowing in each of the two opposing directions [Fig. 3-4, 6-7].
Regarding claim 18, Jeon teaches a fin structure (125, 128) is disposed between one of the first exterior portion and the separator portion [Fig. 3-4]
Regarding claim 19, Yoon teaches that the first flow path is in fluid communication with a first inlet port disposed adjacent a first side of the cold plate assembly and a first outlet port disposed adjacent a second side of the cold plate assembly arranged opposite the first side, and wherein the second flow path is in fluid communication with a second inlet port disposed adjacent the second side of the cold plate assembly and a second outlet port disposed adjacent the first side of the cold plate assembly [Fig. 2-4].

11.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Jeon (US 20190379014 A1) in view of Yoon (US 20110262794 A1) as applied in claim 1 and further in view of Burgers et al (US 20120107663 A1).
Regarding claim 2, Jeon/Yoon remains silent about corrugations formed in the heat exchange surface of the battery are configured to mate with corrugations formed in the first major surface of the first exterior portion. However, Burgers teaches a heat exchanger and battery unit structure is provided for cooling battery units (or cells) where the thermally conductive nature of the battery forms a cooling path. Burgers teaches 
Regarding claim 3, Jeon teaches a thermal interface material (141) disposed between the corrugations of the heat exchange surface of the battery and the corrugations of the first major surface of the first exterior portion [Fig. 3-4; paragraph 0057].

12.	Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Jeon (US 20190379014 A1) in view of Yoon (US 20110262794 A1) as applied in claims 1 & 4 and further in view of Kenney et al (US 20160204486 A1).
Regarding claim 6, Jeon/Yoon remains silent the first flow channels and the second flow channels extend longitudinally in parallel. However, Kenney teaches counter-flow heat exchanger for battery thermal management wherein two base plates (24) with flow channels are joined together such that flow channels are on opposite side and covered with cover plates (26) [Fig. 20-22] which resembles the cold plates as claimed and the first flow channels and the second flow channels extend longitudinally in parallel. Therefore, the claim would have been obvious because a particular known 
Regarding claim 16, Kenney teaches the first exterior portion (26), the separator portion (24), and the second exterior portion (26) are each formed by parallel arranged and substantially planar plates [Fig. 20-22].

13.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Jeon (US 20190379014 A1) in view of Yoon (US 20110262794 A1) as applied in claim 1 and further in view of Yu (US 20210254895 A1).
Regarding claim 7, Jeon/Yoon remains silent about projections in the flow path. However, it is known in the art to utilize projection/ribs in the flow path to increase turbulence in the flow of the coolant as taught by Yu [Fig. 5-6; paragraph 0032-0036]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

14.	Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Jeon (US 20190379014 A1) in view of Yoon (US 20110262794 A1) as applied in claims 8 & 10 and further in view of Rawlinson (US 20150191101 A1).
Regarding claims 9 and 11, Jeon/Yoon teaches that the battery system is for vehicle but remains silent that the cooling system uses the HVAC system of the vehicle.  However, Rawlinson teaches a battery cooling system for a vehicle wherein the cooling system utilizes coolant and refrigerant of the HVAC system of the vehicle [Fig. 2-4; .

15.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Jeon (US 20190379014 A1) in view of Yoon (US 20110262794 A1) as applied in claim 1 and further in view of Kristofek et al (US 20130108902 A1).
Regarding claim 17, Jeon/Yoon remains silent that the flow plates are formed in an extrusion process. However, it is known in the art that battery cooling flow plates can be formed in extrusion process as taught by Kristofek [Abstract; paragraph 0007-0008]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
It is noted that the cold plate assembly is claimed in a product by process manner which does not have patentable weight in an apparatus claim. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1982).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723